Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/US2019/013193, filed 1/11/2019, claiming priority to U.S. Provisional Application Ser. No. 62/616,253, filed 1/11/2018.
Election/Restrictions
Claims 1, 3-6, 9, 12, 14-21, 30, and 79-83 are pending in the application. Applicants’ election without traverse of the species below in the response filed 1/3/2022 is acknowledged. 

    PNG
    media_image1.png
    176
    340
    media_image1.png
    Greyscale

Applicants were asked to elect a subgenus characterized by specified rather than generic groups R1, L, W, and R2 but have not done so.  
Claim Interpretation
As discussed below, the generic claims are indefinite because the definitions for R1 and R2 are incomplete. In the interest of compact prosecution, the claims are being examined as if the conjunction between the definitions of R1 and R2 were “and” rather than “or.”
Claim Rejections – Improper Markush Grouping
Claims 1, 3-6, and 80-83 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping lack the required combination of a shared substantial structural feature and a common use that flows from that shared substantial structural feature because they lack a shared substantial structural feature. 
For example, the claims encompass the following compounds:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

These hypothetical compounds are representative of the thousands of compounds encompassed by these claims which do not have any ring element in common, and which do not share steric or electronic characteristics. They would not be expected to exhibit similar properties.
 In response to this rejection, Applicants should either amend the claims to recite only individual species or a grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative do in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

Claims 1, 3-6, 9, 12, 14-21, and 80-83 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. These claims recite definitions for R1 and R2 in the alternative:
R1 is chosen from cycloalkyl, heterocycloalkyl, aryl, and heteroaryl, any of which is optionally substituted with 1, 2, or 3 R5 groups, or 
R2 is heteroaryl and is optionally substituted
Because of the conjunction “or,” if R2 is heteroaryl, then R1 is undefined, and if R1 is cycloalkyl, heterocycloalkyl, aryl, or heteroaryl, then R2 is undefined. Therefore, it is not possible to determine the scope of the claims.
Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: As noted in ¶4 above, the claims were examined as though claim 1 recited
R1 is chosen from cycloalkyl, heterocycloalkyl, aryl, and heteroaryl, any of which is optionally substituted with 1, 2, or 3 R5 groups, AND
R2 is heteroaryl and is optionally substituted

The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
As represented by the expanded elected species, claims 1, 3-6, 9, 12, 14-21, 30, and 79-83 are rejected under 35 U.S.C. §102(a)(1) as anticipated by U.S. 9,982,231 to Cao, N. et al, which discloses the compound below:

    PNG
    media_image5.png
    128
    232
    media_image5.png
    Greyscale

This corresponds to Formula I with L = C=O, W = NH, R1 = heterocycloalkyl, and R2 = heteroaryl, where optional substituents are absent.
As represented by the expanded elected species, claims 1, 3-6, 9, 12, 14-21, 30, and 79-83 are also rejected under 35 U.S.C. §102(a)(1) as anticipated by Flouzat , C. et al.,  Tet. Lett. 1992 vol. 33, pp. 4571-74, which discloses (as the keto tautomer) the compound below:

    PNG
    media_image6.png
    141
    223
    media_image6.png
    Greyscale

This corresponds to Formula I with L = C=O, W = NH, R1 = heterocycloalkyl, and R2 = heteroaryl, substituted with R4 = OH.
As represented by the expanded elected species, claims 1, 3-6, 9, 12, 14-21, 30, and 79-83 are also rejected under 35 U.S.C. §102(a)(1) as anticipated by Faler, C. et al., Tet. Lett. 2006, vol. 47, pp. 7229-7231, which discloses at p.7230, N-pyridin-4-yl benzamide, N-pyridin-3-yl benzamide, and N-pyridin-2-yl benzamide. These compounds correspond to Formula I with L = C=O, W = NH, R1 = phenyl, and R2 = pyridyl, where optional substituents are absent.
As represented by the expanded elected species, claims 1, 3-6, 9, 12, 14-21, 30, and 79-83 are also rejected under 35 U.S.C. §102(a)(1) as anticipated by Falco, E. et al., J. Amer. Chem Soc. 1952, vol 74, pp. 4897-4902, which discloses the compound below:

    PNG
    media_image7.png
    144
    213
    media_image7.png
    Greyscale

1 = phenyl, and R2 = heteroaryl, substituted with R4 = OH.


Allowable Subject Matter
The elected species is free of prior art.

	
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622